Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  May 29, 2009                                                               Marilyn Kelly,
                                                                                 Chief Justice

  138168                                                               Michael F. Cavanagh
  138179                                                               Elizabeth A. Weaver
  138182                                                                Maura D. Corrigan
                                                                       Robert P. Young, Jr.
                                                                       Stephen J. Markman
                                                                       Diane M. Hathaway,
                                                                                      Justices

  BRIGGS TAX SERVICE, L.L.C.,
           Petitioner-Appellee,
  v                                            SC: 138168
                                               COA: 278865
                                               MTT: 00-319592
  DETROIT PUBLIC SCHOOLS, and DETROIT
  BOARD OF EDUCATION,
            Respondents-Appellants,
  and

  CITY OF DETROIT and WAYNE COUNTY
  TREASURER,
            Respondents.

  _________________________________________/
  BRIGGS TAX SERVICE, L.L.C.,
           Petitioner-Appellee,
  v                                            SC: 138179
                                               COA: 278865
                                               MTT: 00-319592
  DETROIT PUBLIC SCHOOLS, DETROIT
  BOARD OF EDUCATION, and WAYNE
  COUNTY TREASURER,
            Respondents,
  and

  CITY OF DETROIT,
            Respondent-Appellant.

  _________________________________________/
                                                                                                               2



BRIGGS TAX SERVICE, L.L.C.,
         Petitioner-Appellee,
v                                                                 SC: 138182
                                                                  COA: 278865
                                                                  MTT: 00-319592
DETROIT PUBLIC SCHOOLS, DETROIT
BOARD OF EDUCATION, and CITY OF
DETROIT,
          Respondents,
and

WAYNE COUNTY TREASURER,
        Respondent-Appellant.

_________________________________________/

       On order of the Court, the applications for leave to appeal the December 23, 2008
judgment of the Court of Appeals are considered, and they are GRANTED, limited to the
issue of whether the petitioner’s dispute regarding the collection of property taxes for tax
years 2002, 2003, and 2004 involved a mutual mistake of fact made by the assessing
officer and the taxpayer such that the three-year limitation period of MCL 211.53a
applies to the petitioner’s claims.

     Persons or groups interested in the determination of the issue presented in this case
may move the Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 29, 2009                        _________________________________________
        0526                                                                 Clerk